TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00430-CV



   Sanadco Inc., a Texas Corporation; Mahmoud Ahmed Isba; Broadway Grocery, Inc.;
         Shariz, Inc.; Ruby & Sons Store, Inc.; and Rubina Noorani, Appellants

                                                  v.

Glenn Hegar, Individually and in his Official Capacity as Comptroller of Public Accounts;
 Office of Comptroller of Public Accounts for The State of Texas; and Ken Paxton, in his
          Official Capacity as Attorney General of The State of Texas, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-13-004352, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On July 13, 2015, appellants Sanadco Inc., Mahmoud Ahmed Isba, Broadway

Grocery, Inc., Shariz, Inc., Ruby & Sons Store, Inc., and Rubina Noorani filed a notice of appeal,

stating they were appealing from the trial court’s order denying their application for a temporary

restraining order and temporary injunction. On August 19, 2015, they filed in this Court a motion

to extend the time for filing the record, explaining that “[i]t now appears that the judgment appealed

from was not a final judgment because it was a denial of temporary orders, and not on the merits

of the case, thus the appeal may not be pursued until a hearing on the merits is conducted.” Rather

than dismiss, we abated the appeal on August 27, 2015, in hopes of allowing for the entry of a final

judgment. We have since extended the abatement several times. On September 6, 2016, appellants
filed a new status report, stating that the case was “tentatively set for trial” on October 12, 2016, and

asking that we continue the abatement for at least another ninety days, into December 2016.

                This cause has been abated for more than a year and still has not reached trial.

Rather than continue to extend the abatement indefinitely, the appeal will be dismissed for want

of jurisdiction. Once the case has been tried and judgment has been entered, appellants will have

the opportunity to file a proper notice of appeal. We therefore dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: September 14, 2016




                                                   2